Electronically Filed
                                                               Supreme Court
                                                               SCWC-29742
                                                               28-OCT-2011
                                                               12:32 PM




                              NO. SCWC-29742


            IN THE SUPREME COURT OF THE STATE OF HAWAI'I



      ALAKA'I NA KEIKI, INC., Petitioner/Plaintiff-Appellant,

                                     vs.

         KATHRYN MATAYOSHI,1
 in her official capacity as

   Superintendent of Education, Respondent/Defendant-Appellee.



          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

                (ICA NO. 29742; CIV. NO. 05-1-1658)


         ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI

                 (By: Recktenwald, C.J., Nakayama,

                   Acoba, Duffy, and McKenna, JJ.)


            The Application for Writ of Certiorari filed on

September 14, 2011 by Petitioner/Plaintiff-Appellant Alaka'i Na

Keiki, Inc. is hereby accepted and will be scheduled for oral




      1

         Pursuant to Hawai'i Rules of Appellate Procedure Rule 43(c)(1),
Kathryn Matayoshi, the current Superintendent of Education, has been
substituted for Patricia Hamamoto, the Superintendent of Education at the time
this case was decided by the first circuit court.
argument.    The parties will be notified by the appellate clerk


regarding scheduling.


            DATED:   Honolulu, Hawai'i, October 28, 2011.

Perry Confalone and                /s/ Mark E. Recktenwald

Steven M. Egesdal

(Carlsmith Ball LLP), for          /s/ Paula A. Nakayama

petitioner/plaintiff­
appellant, on the                  /s/ Simeon R. Acoba, Jr.

application.

                                   /s/ James E. Duffy, Jr.


                                   /s/ Sabrina S. McKenna